Name: Commission Regulation (EC) NoÃ 290/2005 of 21 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 22.2.2005 EN Official Journal of the European Union L 49/2 COMMISSION REGULATION (EC) No 290/2005 of 21 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 21 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 122,6 204 77,2 212 167,7 624 239,8 628 104,0 999 142,3 0707 00 05 052 154,8 068 103,0 204 118,9 999 125,6 0709 10 00 220 39,4 999 39,4 0709 90 70 052 167,1 204 209,9 999 188,5 0805 10 20 052 54,0 204 47,7 212 50,1 220 38,9 421 30,9 448 35,8 624 65,1 999 46,1 0805 20 10 204 87,4 624 84,0 999 85,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 41,3 204 93,3 220 35,5 400 75,9 464 134,9 528 96,4 624 76,0 662 49,1 999 75,3 0805 50 10 052 52,5 999 52,5 0808 10 80 400 116,7 404 104,6 508 80,2 512 110,8 528 80,4 720 50,5 999 90,5 0808 20 50 388 73,4 400 92,1 528 72,1 999 79,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.